                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION


TERRI ANTOINETTE SMITH,                              )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:18-CV-214-BO
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff's counsel be allowed fees
under 42 U.S.C. § 406(b) in the amount of $15,000.00.


This Judgment Filed and Entered on June 23, 2021, and Copies To:
Michelle Gray Gillespie                                     (via CM/ECF electronic notification)
James B. Gillespie, Jr.                                     (via CM/ECF electronic notification)
Mark J. Goldenberg                                          (via CM/ECF electronic notification)
Cassia W. Parson                                            (via CM/ECF electronic notification)
David N. Mervis                                             (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
June 23, 2021                          (By) /s/ Nicole Sellers
                                               Deputy Clerk
